Citation Nr: 9921410	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for residuals 
of a head injury.

2.  Whether a VA Regional Office decision, dated in December 
1976, contained clear and unmistakable error (CUE) in denying a 
claim for service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1975 to September 1976. 

This appeal to the Board of Veterans' Appeals (Board) arises from 
a February 1998 rating decision of the Wichita, Kansas Regional 
Office (RO) which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to service 
connection for residuals of a head injury.  In June 1998, the RO 
denied the veteran's claim that the RO's December 1976 decision 
contained CUE in denying a claim for service connection for 
residuals of a head injury.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1976, the RO 
denied a claim by the appellant for entitlement to service 
connection for residuals of a head injury.

2.  The evidence received since the RO's December 1976 decision 
is cumulative of other evidence of record, or is not probative of 
the issue at hand.

3.  The December 1976 RO decision denying service connection for 
residuals of a head injury was not undebatably erroneous.






CONCLUSIONS OF LAW

1.  The RO's December 1976  decision, denying a claim of 
entitlement to service connection for residuals of a head injury, 
is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence having not been received since the 
RO's December 1976 decision, the veteran's claim for service 
connection for residuals of a head injury is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  There was no CUE in the December 1976  RO decision denying 
service connection for residuals of a head injury.  38 C.F.R. § 
3.105(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a December 1976  
decision, the RO denied a claim of entitlement to service 
connection for residuals of a head injury. 
Although a notice of disagreement was received in January 1977, 
and a statement of the case was issued that same month, there is 
no record of a substantive appeal, and the RO's December 1976  
decision became final.  38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. § 5108.  

In December 1997, the veteran filed an application to reopen his 
claim for service connection for residuals of a head injury.  In 
February 1998, the RO determined that no new and material 
evidence had been received to reopen the veteran's claim.  The 
veteran has appealed.

After reviewing the record from a longitudinal perspective, the 
Board finds that no new and material evidence has been received 
to reopen the veteran's claim of service connection for residuals 
of a head injury.  When a claimant seeks to reopen a claim based 
upon additional evidence, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the second step of the 
Elkins analysis requires VA to reopen the claim and determine 
whether the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Finally, the third step of the Elkins analysis requires 
VA to evaluate the claim on the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new and 
material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins, 12 Vet. 
App. at 213-214.  Accordingly, the Board must consider whether 
new and material evidence has been received since the RO's 
December 1976 decision.

In this case, a review of the RO's December 1976 determination 
reveals that the RO denied the veteran's claim on the basis that 
his residuals of a head injury were due to his own willful 
misconduct and were not incurred in the line of duty.  
Specifically, service records and medical records showed that the 
veteran received a head injury in December 1976 after he exited a 
moving vehicle which was being driven by a fellow Marine.  Of 
particular note, a report of investigation (ROI) included 
findings of fact which noted inter alia that the veteran had 
consumed numerous alcoholic beverages at a party prior to his 
injury, that he was in a state of high agitation and belligerence 
and appeared to be intoxicated at the time of the incident, and 
that he opened the door of the vehicle he was riding in and 
proceeded to exit the vehicle while it was still moving.  An 
opinion contained in the ROI stated that the veteran was 
intoxicated to such a degree that he was not capable of 
exercising appropriate judgment at the time of the incident, and 
that his injuries were incurred in the line of duty and not due 
to his own misconduct.  

The evidence which the veteran has submitted since the RO's 
December 1976 denial includes a cover letter, dated March 30, 
1976, from Captain George W. Gorman to the Commanding Officer, 
Marine Barracks, Naval Weapons Station, Seal Beach, California.  
The cover letter is accompanied by a two-page report of 
investigation (ROI).  The veteran has also submitted written 
statements in support of his claim, and the record includes a 
transcript from the veteran's testimony from his hearing, held in 
April 1998.  The hearing transcript shows that the veteran 
testified that he had no memory of the incidents immediately 
prior to his injuries, and that he believes that his fall from 
the car was an accident.  He further argues that there is no 
objective medical evidence showing that he was intoxicated, and 
that VA should accept the LOD opinion in the ROI, indicating that 
his injuries were incurred in the line of duty.

The Board initially notes that the two-page ROI was of record at 
the time of the RO's December 1976 decision.  This evidence is 
therefore cumulative, and is not "new" within the meaning of 
Elkins, supra.  The Board further notes that to the extent that 
the March 30, 1976 cover letter does not appear to have been of 
record at the time of the RO's December 1976 decision, and is 
new, this cover letter does not provide a basis for reopening the 
veteran's claim.  Specifically, the cover letter contains no 
evidence pertaining to whether the veteran's injuries were 
incurred in the line of duty, and as stated previously, merely 
states that Captain Gorman was appointed to investigate the 
circumstances of the veteran's injuries.  The Board therefore 
finds that the March 30, 1976 cover letter is not probative, and 
is not material to the issue at hand.  Finally, to the extent 
that the veteran's arguments, as contained in his written 
statements and testimony from his hearing, do not involve his 
claim that there is clear and unmistakable error in the RO's 
December 1976 decision, see infra, the Board finds that this 
evidence is duplicative and is not new.  Specifically, the 
veteran argues that his injuries were incurred accidentally, and 
were therefore incurred in the line of duty and not due to any 
misconduct.  However, arguments to this effect, as contained in 
the veteran's written statements and in service medical records, 
were of record at the time of the RO's December 1976 decision.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Accordingly, the 
Board affirms the RO's decision, and finds that new and material 
evidence has not been submitted.  The claim for residuals of a 
head injury is therefore not reopened. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not need 
to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 

The Board views it foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  CUE

In May 1998, the RO received a communication from the veteran in 
which he raised the issue of clear and unmistakable error (CUE) 
with respect to the December 1976 rating decision which 
originally denied service connection for residuals of a head 
injury.  In a supplemental statement of the case, dated in June 
1998, the RO determined that there was no CUE with respect to the 
December 1976 decision.  In a statement received in October 1998, 
the veteran expressed disagreement with this aspect of the RO's 
decision.

The regulatory authority for reversing or remanding a prior 
adjudication on the basis of clear and unmistakable error is 
found at 38 C.F.R. § 3.105(a).  Previous determinations which are 
final and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted as 
correct in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (emphasis added).

The December 1976 RO decision that is the subject of this appeal 
denied entitlement to service connection for residuals of a head 
injury.  The veteran argues that there was CUE in that decision.  
Specifically, it is argued that VA should accept an "opinion," 
contained in the official report of investigation (ROI) covering 
the circumstances of the veteran's injuries which were incurred 
in December 1976, that his injuries were incurred in the line of 
duty and were not due to his own misconduct (LOD opinion).  It is 
also argued that VA had no basis upon which to conclude that the 
veteran was intoxicated due to alcohol at the time he was 
injured.  In particular, it is argued that the claims file does 
not contain any medical evidence, such as finding pertaining to 
the veteran's blood alcohol content on the day in question, upon 
which to base a conclusion that he was intoxicated.

CUE is a very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
To find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple disagreement 
as to how the facts were weighed and evaluated will not suffice), 
or the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and the determination of CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

With this in mind, the Board has reviewed the December 1976 RO 
decision, which denied service connection for residuals of a head 
injury, to determine if there was CUE.  The RO's December 1976 
decision indicates that the RO found that the veteran's injuries 
were the result of willful misconduct and were therefore not 
sustained in the line of duty.  The RO's decision noted that a 
person will be held responsible for disabling injuries or death 
which resulted directly and immediately from indulging in alcohol 
in an individual occasion, and that the willingness to achieve a 
drunken state and while in this condition to undertake tasks for 
which one was unqualified physically and mentally by alcohol is 
willful misconduct.  (Citing VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Paragraph 14.04).

The law provides that an injury or disease incurred during active 
military, naval or air service will be deemed to have been 
incurred in line of duty unless such injury or disease was a 
result of the person's own willful misconduct or abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105. 

In line of duty means an injury or disease incurred or aggravated 
during a period of active military, naval, or air service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 1990, 
was a result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in line 
of duty will be binding on the Department of Veterans Affairs 
unless it is patently inconsistent with the requirements of laws 
administered by the Department of Veterans Affairs.  38 C.F.R. § 
3.1(m).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death.  A service 
department finding that injury was not due to willful misconduct 
will be binding on VA unless it is patently inconsistent with the 
facts and the requirements of laws administered by VA.  38 C.F.R.             
§ 3.1(n).
The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption to 
that effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in disability or 
death, the disability or death will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user.  38 C.F.R. § 3.301(d).

The Board finds that the correct facts, as they were known at the 
time, were before the RO when it denied the claim in December 
1976.  The Board further finds that the RO reasonably interpreted 
the facts as showing that the veteran was intoxicated and was 
engaged in willful misconduct at the time he incurred his head 
injuries.  In this case, the RO clearly had a plausible basis for 
its conclusion that the veteran was intoxicated and was engaged 
in willful misconduct at the time he incurred his head injuries, 
such that his willful misconduct proximately caused the accident 
in which he was injured.  Specifically, contemporaneous evidence 
in the form of witness statements from a police officer and a 
fellow Marine, a police report, a vehicle report, and the ROI, 
collectively indicate that on the day in question the veteran: 1) 
had been drinking at a retirement party and was intoxicated, 2) 
was acting in a belligerent and agitated manner, 3) stated that 
he was drunk, 4) told the driver of the vehicle in which he was 
riding that he was going to jump out of the vehicle, 5) used his 
car door to hit a policeman, and 6) exited the vehicle as he was 
trying to strike a parked motorcycle with his car door.  The 
evidence further shows that the veteran was charged with assault 
with a deadly weapon, but that local prosecutors dropped the 
charges, noting that the veteran was highly intoxicated at the 
time of the incident, and that he was given a 50 percent chance 
of living, with residual paralysis thought to be likely even if 
he survived.
The Board finds that the RO's December 1976 decision was 
adequately supported by the evidence then of record, and that the 
RO could reasonably have concluded that the proximate cause of 
the veteran's head injuries was his willful misconduct. The Board 
thus concludes that the RO's December 1976 decision was not based 
on an error of such magnitude that it could be considered to be 
"undebatable."  The Board also finds that the RO correctly 
applied the law in effect at the time (and since then) in finding 
that the veteran was guilty of willful misconduct and that such 
misconduct proximately caused the accident in which he was 
injured.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m)(n), 
3.301.  The RO ignored neither the facts nor the law; it 
committed no undebatable error; and the Board holds that the 
December 1976 RO decision was not based on CUE.

In reaching this decision, the Board notes that the veteran has 
argued that the LOD opinion in the ROI, which states that his 
injuries were incurred in the line of duty, is either highly 
probative of his claim or is binding on the Board.  However, the 
applicable regulations state that a service department finding 
that injury, disease or death occurred in line of duty will be 
binding on the Department of Veterans Affairs unless it is 
patently inconsistent with the requirements of laws administered 
by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m) 
(emphasis added); see also 38 C.F.R. § 3.1(n).  Given the 
foregoing evidence of willful misconduct, the LOD opinion is 
patently inconsistent with the requirements of laws administered 
by the Department of Veterans Affairs, see 38 U.S.C.A. §§ 105, 
1110; 38 C.F.R.             §§ 3.1(m)(n), 3.301, and the RO was 
correct not to treat this opinion as conclusive.

As a final matter, the Board notes that the veteran has argued 
that the RO had no medical evidence to show that he was 
intoxicated.  With regard to this argument, the veteran is 
expressing no more than a simple disagreement with how the RO 
weighed and evaluated the facts, and as such this does not show 
CUE.  The Board parenthetically points out that the RO had a 
plausible basis to conclude that he was intoxicated.  
Specifically, the veteran's own statements made shortly after he 
was injured show that he admitted that he had been drinking at 
the retirement party.  In addition, although the veteran stated 
he only had a few drinks, the witness statement of a fellow 
Marine (who had been at the retirement party with the veteran and 
who was driving the car at the time the veteran exited the 
vehicle) shows that he indicated that the bartender did not know 
what she was doing and was mixing very strong drinks.  
Furthermore, the ROI and the local district attorney's office 
indicate that the veteran was intoxicated at the time he was 
injured. 


ORDER

New and material evidence having not been presented, the 
veteran's claim for service connection for residuals of a head 
injury is not reopened.

The claim that there was CUE in the December 1976 RO decision, 
denying entitlement to service connection for residuals of a head 
injury, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

